*480The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification. The victim had a sufficient opportunity to observe defendant, gave a detailed and accurate description, and made a reliable lineup identification.
The court properly denied defendant’s suppression motion. The hearing evidence, including the lineup photographs, establishes that the lineup was not unduly suggestive (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). Defendant was not noticeably younger than the other participants, and the police successfully concealed anything distinctive about defendant’s hairstyle by having all the participants wear hats. Concur — Tom, J.P., Nardelli, Renwick, Freedman and Roman, JJ.